EXHIBIT Commentary for the Week Ended May 29, 2009 May 29, 2009 Weekly ROR 1 MTD ROR 1 YTD ROR 1 Class A Units 0.8% 1.6% -5.0% Class B Units 0.8% 1.6% -5.3% Legacy 1 Units 0.8% 1.7% 0.0% Legacy 2 Units 0.7% 1.6% -0.0% GAM 1 Units 0.6% 2.0% 1.7% GAM 2 Units 0.5% 2.0% 1.7% GAM 3 Units 0.5% 1.8% 1.3% S&P 500 Total Return Index 2 3.7% 5.6% 3.0% Lehman Long Government Index 2 0.5% -2.5% -12.1% 1 Subject to independent verification 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:Wheat prices climbed steadily as delays in seasonal plantings raised concerns about future supplies.Speculation of weak demand for meat weighed heavily on the livestock sector and moved prices lower in the lean hogs and live cattle markets. Currencies:The U.S. dollar declined sharply against a number of major and minor currencies last week.Signs of economic recovery across the globe prompted investors to liquidate more risk-averse dollar positions and to invest in higher-yielding currencies.The devalued U.S. dollar heavily supported gains in the Japanese yen and Australian and New Zealand dollars. Energy:A weak U.S. dollar and decreasing crude oil inventories sent the price of crude oil to a six-month high.Bullish crude oil forecasts from the oil minister of Saudi Arabia, the world’s biggest oil exporter, were also a driver behind price increases. Equities:Reports showing a boost in consumer confidence drove U.S. equity markets higher.
